Citation Nr: 1300839	
Decision Date: 01/09/13    Archive Date: 01/16/13

DOCKET NO.  06-14 063A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for a skin disorder, to include porphyria cutanea tarda (PCT), to include as due to Agent Orange exposure, for purposes of accrued benefits.  

2.  Entitlement to service connection for loss of teeth, for purposes of accrued benefits.  

3.  Entitlement to an initial disability rating in excess of 30 percent for dysthymic disorder, for purposes of accrued benefits.  

4.  Entitlement to an initial disability rating in excess of 10 percent for avascular necrosis of the right hip, status post right total hip arthroplasty, for the period from September 21, 2004, through July 30, 2006, (to exclude the period from July 31, 2006 through August 31, 2007, when a temporary total rating (TTR) for convalescence was assigned), and in excess of 30 percent from September 1, 2007, for purposes of accrued benefits.  

5.  Entitlement to an initial disability rating in excess of 10 percent for avascular necrosis of the left humeral head, status post left hemiarthroplasty, for the period from May 19, 2004, through April 10, 2007, (to exclude the period from April 11, 2007, through June 30, 2007, when a TTR for convalescence was assigned), and in excess of 20 percent from July 1, 2007, for purposes of accrued benefits.  

6.  Whether the rating reduction for diffuse large cell lymphoma of the left testicle with orchiectomy from 100 percent to 0 percent, effective April 1, 2001, was proper, for purposes of accrued benefits.  

7.  Entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU), for purposes of accrued benefits.  

8.  Entitlement to special monthly compensation (SMC) based on being housebound from September 1, 2007, for purposes of accrued benefits.  


REPRESENTATION

Appellant represented by:	Polly Murphy, Attorney


WITNESSES AT HEARINGS ON APPEAL

Appellant and Veteran



ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The Veteran served on active duty from July 1967 to July 1970.  

The Veteran died in June 2010.  In November 2010, the RO granted the appellant's motion for substitution pursuant to 38 U.S.C.A. § 5121A (West 2002 & Supp. 2011).  See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110- 389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 38 U.S.C. § 5121A, governing substitution in case of death of a claimant who dies on or after October 10, 2008).  Accordingly, the Board recognizes the substitution of the Veteran's surviving spouse as the appellant in this case.  And, as indicated in the Board's June 2011 remand decision, the appellant, who is the Veteran's surviving spouse, has been substituted for the deceased claimant in order to process the claims pending before VA to completion.  See the November 2010 decision and 38 U.S.C.A. § 5121A (West 2002 & Supp. 2011).  

Accrued benefits are defined as periodic monetary benefits (other than insurance and servicemen's indemnity) under laws administered by the Secretary to which an individual was entitled at death under existing ratings or decisions, or those based on evidence in the file at date of death and due and unpaid.  38 U.S.C.A. § 5121(a) (West 2002 & Supp. 2011); see The Veterans Benefits Act of 2003, § 104, Pub. L. No. 108-183, 117 Stat. 2651 (Dec. 16, 2003).  Accrued benefits include those a veteran was entitled to at the time of death under an existing rating or based on evidence in the file at the date of death.  See 38 U.S.C.A. § 5121(a) (West 2002 & Supp. 2011); Ralston v. West, 13 Vet. App. 108, 113 (1999); 38 C.F.R. § 3.1000(a) (2011).  "Evidence in the file at date of death" means evidence in VA's possession on or before the date of the beneficiary's death, even if such evidence was not physically located in the VA claims folder on or before the date of death.  38 C.F.R. § 3.1000(d)(4) (2011); Hayes v. Brown, 4 Vet. App. 353 (1993).  

The record establishes that the appellant is the Veteran's widow.  As noted above, the Veteran died in June 2010, and the appellant filed her claim for accrued benefits in August 2010.  Thus, the appellant has met the threshold criteria for entitlement to payment of accrued benefits.  See 38 C.F.R. § 3.1000 (2011).

A Travel Board hearing was held in Muskogee, Oklahoma before an Acting Veterans Law Judge for the Board.  The Veteran and his spouse testified.  A videoconference hearing was held in August 2011 before a Veterans Law Judge for the Board.  The appellant testified.  Transcripts of the hearings are of record.  Additional evidence received at the hearings was accompanied by a waiver of RO consideration.  See 38 C.F.R. § 20.1304 (c) (2011); see also Disabled American Veterans (DAV) v. Sec'y of Veterans Affairs 327 F.3d 1339, 1346 (Fed. Cir. 2003).  

As two different (Acting) Veterans Law Judges heard testimony concerning these issues, a panel of three (Acting) Veterans Law Judges, including the two who presided over the Veteran's hearings, must decide the issues on appeal.  Accordingly, this decision is being rendered by a panel of three (Acting) Veterans Law Judges.  38 U.S.C.A. §§ 7102(a), 7107(c) (West 2002 & Supp. 2011); 38 C.F.R. § 3.20.707 (2011).  During the August 2011 Board hearing, the appellant waived her right to a hearing before the third Veterans Law Judge on this panel.  Arneson v. Shinseki, 24 Vet. App. 379 (2011).  

At the 2011 hearing, the appellant indicated that she wished to withdraw the issue of entitlement to service connection for brain disease due to trauma.  Accordingly, this claim is not currently in appellate status before the Board.  (See hr. tr. at pg. 4.)  

The Board also notes that the issue of entitlement to service connection for a bladder injury/voiding dysfunction was developed for appellate consideration.  After review of the claims file, it is the Board's conclusion that the Veteran is already service connected for this condition as part and parcel of his residuals of diffuse large cell lymphoma of the left testicle.  Residuals of this service-connected cancer condition are rated on residuals of voiding dysfunction following cessation of surgical, X-ray, chemotherapy or other therapeutic procedures.  See 38 C.F.R. 38 C.F.R. § 4.14 (evaluating the "same disability" or, more appropriately in this case, the "same manifestation" under various diagnoses is to be avoided.  See also 4.115b, Diagnostic Code (DC) 7528 (2011).  Thus, as the Board will consider all voiding dysfunction residuals as part and parcel of the service-connected residuals of lymphoma cancer of the left testicle disorder, the issue of entitlement to service connection for a bladder injury/voiding dysfunction is considered moot.  

It is concluded that the claim for service connection for a skin disorder, to include PCT, to include as due to Agent Orange exposure, and for service connection for loss of teeth, both for purposes of accrued benefits, require additional development.  These issues are REMANDED to the RO.  Additionally, as the issue of entitlement to a TDIU is inextricably intertwined with these two issues on appeal, the issue will be held in abeyance pending the completion of the REMAND.  VA will notify the appellant if further action is required on her part.


FINDINGS OF FACT

1.  In April 1971 and in April 1997, service connection was denied for skin disorders, (trichophytosis pedis, dyshidrosis, and PCT), to include as due to Agent Orange exposure.  

2.  New and material evidence has been received since the final denial in April 1997 that is supportive of the appellant's claim of service connection for a skin disorder, to include PCT, to include as due to Agent Orange exposure.  

3.  The Veteran's dysthymic disorder did not result in occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

4.  For the period from September 21, 2004, through July 30, 2006, the Veteran's right hip disorder was manifested by complaints of recurring pain, discomfort, and painful motion.  The right hip disorder was not manifested by limitation of hip flexion to less than 30 degrees or ankylosis of the hip joint.  

5.  For the period from September 1, 2007, the Veteran's right hip disorder, status post right hip replacement, was manifested by ambulation with a limp but without painful motion.  There was no ankylosis, flexion of the thigh limited to 10 degrees, or moderately severe or worse surgical residuals of weakness, pain, or limitation of motion.  

6.  For the period from May 19, 2004, through November 28, 2005, the Veteran's left shoulder disorder was manifested by complaints of recurring pain, discomfort, and painful motion.  However, as of November 29, 2005, left shoulder motion was limited to 45 degrees of adduction.  

7.  For the period from November 29, 2005, through April 10, 2007, the Veteran's left shoulder disorder has been manifested by complaints of recurring pain, discomfort, and pain on motion.  

8.  For the period from July 1, 2007, the Veteran's left shoulder ROM is neither limited to 25 degrees from the side, nor are there severe or worse surgical residuals of weakness, pain, or limitation of motion.  

9.  The RO complied with the procedural requirements for reducing the disability rating for the service-connected residuals of left testicular cancer from 100 percent disabling to noncompensable, effective April 1, 2001.  

10.  On and after September 1, 2007, while there were service-connected disabilities independently ratable at 60 percent, there was no single service-connected disability rated as 100 percent disabling.  


CONCLUSIONS OF LAW

1.  New and material evidence has been submitted since the RO's last final decision in April 1997; thus, the claim for service connection for a skin disorder, to include PCT, due to Agent Orange exposure, is reopened, for purposes of accrued benefits.  38 U.S.C.A. §§ 5104, 5108, 7105 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.104(a), 3.156(a), 3.1000, 20.1103 (2011).  

2.  The criteria for an initial evaluation in excess of 30 percent for dysthymic disorder, for purposes of accrued benefits, have not been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 3.1000, 4.1, 4.3, 4.7, 4.130, Diagnostic Code (DC) 9433 (2011).  

3.  The criteria for an initial rating in excess of 10 percent for avascular necrosis of the right hip from September 21, 2004, through July 30, 2006, for purposes of accrued benefits, have not been met.  38 U.S.C.A. § 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.1000, 4.1, 4.7, 4.71a, DCs 5054, 5250, 5251, 5252, 5254, and 5255 (2011).  

4.  The criteria for an initial rating in excess of 30 percent for avascular necrosis of the right hip from September 1, 2007, for purposes of accrued benefits, have not been met.  38 U.S.C.A. § 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.1000, 4.1, 4.7, 4.71a, DCs 5054, 5250, 5251, 5252, 5254, and 5255 (2011).  

5.  The criteria for an initial rating in excess of 10 percent for avascular necrosis of the left humeral head for the period from May 19, 2004, through November 28, 2005, for purposes of accrued benefits, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.1000, 4.1, 4.7, 4.71a, DCs 5051, 5201, 5202, and 5203 (2011).  

6.  The criteria for an initial rating of 20 percent for avascular necrosis of the left humeral head, for the period from November 29, 2005, through April 10, 2007, for purposes of accrued benefits, have been met.  38 U.S.C.A. § 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.1000, 4.1, 4.7, 4.71a, DCs 5051, 5201, 5202, 5203 (2011).  

7.  The criteria for an initial rating in excess of 20 percent for avascular necrosis of the left humeral head, for the period from July 1, 2007, for purposes of accrued benefits, have not been met.  38 U.S.C.A. § 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.1000, 4.1, 4.7, 4.71a, DCs 5051, 5201, 5202, 5203 (2011).  

8.  The RO satisfied the procedural requirements governing the reduction in ratings prior to effectuating its rating decision of July 2006, implementing a reduction from 100 percent to 0 percent for diffuse large cell lymphoma of the left testicle with orchiectomy, beginning April 1, 2001.  38 C.F.R. §§ 3.105(3), (i) (1) (2011); VAOPGCPREC 29/97 (Aug. 7, 1997).  

9.  The criteria for reinstatement of SMC at the housebound rate, for purposes of accrued benefits, have not been met for the period from September 1, 2007.  38 U.S.C.A. §§ 1114(s) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.350(i), 3.1000 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In November 2000, the Veterans Claims Assistance Act of 2000 (VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011).  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify him/her what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(b) (2011).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c) (2011).  Subsequent judicial decisions have clarified the duties to notify and assist imposed by the VCAA, to include Pelegrini v. Principi, 18 Vet. App. 112 (2004), Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 ((Fed. Cir. 2006), and Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

As discussed in more detail below, sufficient evidence is of record to reopen the claim for service connection for a skin disorder, to include PCT, as due to Agent Orange exposure.  Therefore, no further development is needed with respect to this claim.  Also, in light of the Board's favorable decisions in restoring SMC based on the housebound rate after September 1, 2007, those claims are substantiated, and there are no further VCAA duties as to those issues.  Wensch v. Principi, 15 Vet. App. 362, 267-68 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).  

As to the additional claims on appeal, VA has a duty under the VCAA to notify a claimant and any designated representative of the information and evidence needed to substantiate a claim.  In this regard, letters to the Veteran from the RO (to include correspondence dated in January 2005, November 2007, December 2007, June 2008, and August 2008) specifically notified him of the substance of the VCAA, including the type of evidence necessary to establish entitlement to service connection on a direct and presumptive basis, and of the division of responsibility between the Veteran and the VA for obtaining that evidence.  Consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), VA essentially satisfied the notification requirements of the VCAA by way of these letters by: (1) informing the appellant about the information and evidence not of record that was necessary to substantiate the claims; (2) informing him about the information and evidence VA would seek to provide; and (3) informing him about the information and evidence he was expected to provide.  

Second, VA has made reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate her claims.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2011).  The information and evidence associated with the claims file consists of the Veteran's service treatment records (STRs), VA medical treatment records, private post-service medical treatment records, VA examinations, and statements and testimony from the Veteran, the appellant, and her representative.  There is no indication that there is any additional relevant evidence to be obtained by either VA or the appellant.  

The United States Court of Appeals for Veterans Claims (Court) held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, to specifically include that a disability rating and an effective date will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In the present appeal, the Veteran was provided with notice of this information in the 2007 and 2008 VCAA letters mentioned above.  

New and Material Evidence

Skin Disorders, to Include PCT, to Include as Due to Agent Orange Exposure

The claim for service connection for a skin disorder, to include trichophytosis pedis, and dyshidrosis was denied in April 1971.  Following notice with appellate rights, there was no timely appeal.  In April 1997, service connection for skin disorders, to include PCT, as due to Agent Orange exposure, was denied.  Again, following notice thereof with appellate rights, there was no timely appeal.  The 1997 decision is considered the most recent final denial of the claim.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2011); 38 C.F.R. §§ 20.302, 20.1103 (2011).  

The present claim was initiated in January 2005.  VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the veteran.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2011); 38 C.F.R. § 3.156(a) (2011); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

Under 38 C.F.R. § 3.156(a), "new evidence" is existing evidence not previously submitted; "material evidence" is existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Furthermore, new and material evidence is "neither cumulative nor redundant" of evidence of record at the time of the last prior final denial, and must "raise a reasonable possibility of substantiating the claim."  38 C.F.R. § 3.156 (2011).  

New evidence will be presumed credible solely for the purpose of determining whether the claim has been reopened.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

At the time of the April 1997 RO decision, the Veteran's service records reflected his service in Vietnam.  Thus, his exposure to herbicides during his active military duty was presumed.  VA examination in 1971 showed trichophytosis and dyshidrosis, but these skin disorders were not complained of or noted while he was on active duty.  When examined by VA in February 1997, there were lesions (blisters) on the hands and evidence of past blisters that had healed.  Laboratory tests revealed elevated levels of uroporphyrins in the urine.   PCT was diagnosed.  It was reported that tests to rule out this condition were first completed in 1996 and that PCT was suspected upon records dated in January 1997.  The RO denied service connection for these skin conditions suggesting that such were not shown in service (trichophytosis pedis and dyshidrosis), or because PCT was not shown to have been manifested to a compensable degree within one year of last exposure.  

Since the 1997 rating decision, primarily from 2000 and beyond, the Veteran has submitted numerous statements alleging that he was treated at the Wichita, Kansas, VA facility for skin problems shortly after service.  Records of this treatment are not included the claims file.  

Since the 1997 rating decision, clinical findings show that the Veteran experienced numerous significant health problems, to include testicular cancer in 2000, and that he was diagnosed with hepatitis C virus (HCV) at least as early as 2003.  Additional VA skin workup was completed in August 2004.  At that time, the Veteran gave a long history of having skin lesions on his hands.  The examiner noted that PCT was often associated with the diagnosis of HCV.  

Upon VA skin examination in March 2006, the examiner noted that she reviewed the claims file.  She noted that the Veteran's history included diagnoses of dermatitis and tinea pedia in 1971 and PCT in 2004.  She also noted that his medical history include HCV.  She noted that tinea pedia was readily diagnosed by examination of skin scrapings.  She "had no doubt" that he had this condition in 1971.  At that time, he might have had dyshydrotic dermatitis as well, as that condition presented with water blisters on the palms and soles.  This condition was currently in remission.  As for his PCT, this condition presented with blister conditions on sun exposed areas (e.g. the dorsum of the hands and not the palms and soles) and was associated with skin fragility and elevated uroporphyrins.  She opined that there "was little possibility" that this diagnosis was incorrect.  She added that there was no reason why the Veteran could not have had these three skin disorders, and she saw no relationship between them.  She concluded by noting that PCT was seen in those with HCV as well as in those with alcohol damaged livers.  The Veteran's past tinea was caused by exposure to other individuals with that same disorder.  His dyshidrosis was caused by excessive sweating.  His PCT was likely caused by liver damage from his HCV.  

Also added to the record was a November 2009 statement by a private physician, T.A., M.D.  He opined that the Veteran's initial complaints of skin problems in 1971 actually represented the onset of PCT, which would have been within one year after service.  He added that it was likely that the Veteran's PCT was present at time of discharge.  

Prior to the 1997 denial, the Veteran had alleged the onset of skin problems during service but without inservice treatment (e.g., see his initial claim in December 1970).  While he reported some post service private treatment for skin issues in 1970, (see, e.g., his request to reopen the claim in December 1996), he did not indicate that he was treated at any VA facilities.  However, as indicated above, in more recent statements, (since 2000) he has asserted that he was treated for skin problems at the VA facility in Wichita, Kansas, shortly after service discharge.  Specifically, he claims that he was misdiagnosed in 1970 and that what he was seen for at that time was actually PCT.  The assertion of post service treatment at a VA facility was not previously addressed as such a claim had not been expressed.  It is noted, however, that since 2000, the Veteran has repeatedly expressed that he was treated at the Wichita, Kansas, VA facility for skin problems shortly after discharge.  It may be argued that this represents new and material evidence.  Moreover, it does not appear that an attempt has been made to associate these treatment records with the claims file.  

Moreover, the 2006 VA examination report and the private physician's 2009 opinion is evidence that is clearly new in that it was not previously of record.  These records are so significant that they must be reviewed in connection with the current claim.  

The appellant has therefore presented new and material evidence to reopen the claim of service connection for skin disorders, to include PCT, to include as due to Agent Orange exposure.  

Increased Ratings - In General

Disability evaluations are based upon the average impairment of earning capacity as determined by a schedule for rating disabilities.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2011); 38 C.F.R. Part 4 (2011).  Separate diagnostic codes identify the various disabilities.  38 C.F.R. Part 4.  

In determining the current level of impairment, the disability must be considered in the context of the whole-recorded history, including service treatment records.  38 C.F.R. §§ 4.2, 4.41 (2011).  The determination of whether an increased evaluation is warranted is based on review of the entire evidence of record and the application of all pertinent regulations.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  

An evaluation of the level of disability present also includes consideration of the functional impairment of the veteran's ability to engage in ordinary activities, including employment, and the effect of pain on the functional abilities.   38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2011); DeLuca v. Brown, 8 Vet. App. 202, 204-06 (1995).  

Under the laws administered by VA, the Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 4.3 (2011).  

An Initial Rating in Excess of 30 Percent for Dysthymic Disorder

In cases such as this one, in which a claim for a higher evaluation arises out of the initial grant of service connection for the disability at issue, multiple ("staged") ratings may be assigned for different periods of time during the pendency of the claim and appellate process.  See generally, Fenderson v. West, 12 Vet. App. 119 (1999).  See also Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Dysthymic disorder is evaluated under 38 C.F.R. § 4.130 DC 9433 (2011).  That DC provides a 30 percent evaluation for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks, (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  

A 50 percent evaluation is to be assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent rating is warranted where the psychiatric disorder produces occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  

A maximum 100 percent rating is warranted where there is total occupational or social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place, memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, DC 9433 (2011).  

The Global Assessment of Functioning (GAF) is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health- illness." [citing the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS (4th ed.), p.32.]  GAF scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  

Background and Analysis

VA treatment records dated in 2004 and 2005 reflect that the Veteran complained of being depressed.  Major depressive disorder was noted as early as October 2004.  Zoloft was prescribed in January 2005.  In February 2005, his GAF score was 55.  His depression continued in August 2006.  

VA mental examination was conducted in September 2006.  At that time, the Veteran was noted to have good verbal skills and a good level of verbal abstracting.  There was no evidence of a cognitive deficit or communication issues.  The examiner noted that the Veteran was able to maintain his personal hygiene.  He was depressed and had low energy.  His mood was down.  The examiner stated that the Veteran was experiencing a depressive disorder which produced a moderate degree of dysfunction in his social and work capacities.  His GAF score was 54.  

Service connection was established for dysthymic disorder upon rating decision in October 2006, and a 30 percent rating was assigned, effective October 7, 2004.  It is the appellant's contention that a rating in excess of 30 percent is warranted, especially with consideration of the assigned GAF scores.  

Subsequently dated treatment records essentially pertain to other conditions.  The appellant provided testimony at the 2011 hearing as to how depressed the Veteran was in the years after his testicular cancer and resulting treatment.  

The symptoms listed in the rating criteria for a 50 percent evaluation or any other evaluation are not intended to serve as an exhaustive list, but as examples of the type of symptomatology that would warrant that evaluation, but without those factors, differentiating a 30 percent evaluation from a 50 percent evaluation would be difficult.  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  If the evidence demonstrates that a claimant suffers symptoms or effects that cause occupational and social impairment equivalent to that which would be caused by those listed in the rating criteria the appropriate equivalent rating will be assigned.  Mauerhan, supra.  

The evidence of record does not show the Veteran had occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; or difficulty in establishing and maintaining effective work and social relationships.  He was never found to be inappropriately dressed or groomed at the time of any outpatient visit or examination.  There was no neglect of personal hygiene noted at any time.  The Veteran did not report having panic attacks on a weekly basis.  There were no findings of irregular speech on any examination or in any treatment record and there was no report of impairment of thought processes.  Objective medical findings did not reveal any evidence of difficulty understanding complex commands, major problems with concentration, or memory disturbances.  Impairment of short and long term memory was not demonstrated, and his insight and judgment were not reported as impaired.  Moreover, there was no demonstration that he was unable to control his anger or that it has led to any episodes of rage or incidents where he has recently hurt himself or others.  

The weight of the evidence is to the effect that the Veteran had few of the symptoms contemplated in the criteria for an evaluation in excess of 30 percent, and had social and occupational impairment that was at worst in the moderate range.  The criteria for an evaluation in excess of 30 percent are not met or approximated during any portion of the appeal period.  Additionally, the Veteran's February 2005 and September 2006 GAF scores of 55 and 54, respectively, are reflective of moderate impairment, which is consistent with a 30 percent disability rating.  

As previously noted, the appellant provided testimony in 2011 attesting to how depressed the Veteran was in the years after his testicular cancer and resulting treatment.  The Board has considered this lay testimony concerning the severity of the service-connected mental disorder, but finds that it is unsubstantiated by the contemporaneous records available for review.  Thus, her testimony, which is not explicit as to the severity of psychiatric symptoms, is probatively outweighed by the objective medical findings to the contrary.  See Grottveit v. Brown, 5 Vet. App. 91, 93; Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1991); Davidson v. Shinseki, 581 F 3d. 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007).  See also 38 C.F.R. § 3.159(a)(2); Rucker v. Brown, 10 Vet. App. 67 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  See, too, Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006) (indicating the Board retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence).  

As to the argument expressed by the appellant's representative (see the July 2008 VA FORM 21-4138) that the Veteran's psychiatric disorder should be rated as 50 percent disabling because VA had previously awarded that rating when granting nonservice-connected pension benefits, it is noted that a July 2005 rating decision granted nonservice-connected pension to the Veteran, effective August 22, 2003.  This rating decision, which evaluated the Veteran's depression as 50 percent disabling, contains no discussion of the rating criteria or evidence and provides no rationale for the conclusion that the disorder was 50 percent disabling.  The Board must point out that increased ratings claims and pension claims are separate.  The Board is not bound by previous decisions made regarding pension claims.  Instead, it has reviewed all of the relevant evidence and based its determination on application of the facts to the applicable rating criteria and other pertinent provisions of the regulations and the law.

The Board has considered whether there is any evidence which warrants consideration of an evaluation in excess of 30 percent for dysthymic disorder.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. at 115; see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Thun, supra.  Comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Schedule for that disability reveals that the schedular criteria encompass all symptoms of his psychiatric disorder that were reported.  

Since the criteria reasonably describe the Veteran's disability level and symptomatology, the Veteran's disability picture due to dysthymic disorder is contemplated by the Schedule.  The assigned schedular evaluation is, therefore, adequate, and no referral is required.  See VAOPGCPREC 6-96.  The Board finds that the Veteran's disability picture due to his mental disorder is entirely encompassed within the criteria specified in the rating schedule, and the disability is not so unusual or exceptional in nature as to render inadequate the current rating assigned.  The threshold determination for a referral for extraschedular consideration is not met and, consequently, the Board finds that the Veteran is not entitled to referral for an extraschedular rating.  Thun, supra.  

Moreover, the Board has considered the doctrine of reasonable doubt, but finds that the record does not provide an approximate balance of negative and positive evidence on the merits.  38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. § 3.102 (2011); Gilbert, supra.  Therefore, the Board is unable to identify a reasonable basis for granting the Veteran's claim.  

Entitlement to an Initial Rating in Excess of 10 Percent for Avascular Necrosis of the Right Hip, Status Post Right Total Hip Arthroplasty, for the Period from September 21, 2004, Through July 30, 2006, and in Excess of 30 percent from September 1, 2007.

In cases such as this one, in which a claim for a higher evaluation arises out of the initial grant of service connection for the disability at issue, multiple ("staged") ratings may be assigned for different periods of time during the pendency of the claim and appellate process.  See generally, Fenderson v. West, 12 Vet. App. 119 (1999).  See also Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The Veteran was assigned a 10 percent disability rating for his right hip condition for the period from September 2004, through July 2006.  A 30 percent rating was assigned following the assignment of a TTR for a total right hip arthroplasty, effective for approximately 13 months after surgery, through August 31, 2007.  The Board will consider all applicable DCs in its decision.  

Normal ranges of motion of the hip are hip flexion from 0 degrees to 125 degrees, and hip abduction from 0 degrees to 45 degrees.  38 C.F.R. § 4.71a, Plate II (2011).  

DC 5003 provides that degenerative arthritis that is established by X-ray findings will be rated on the basis of limitation of motion under the appropriate DCs for the specific joint involved - which, here, are DCs 5250, 5251, and 5252.  38 U.S.C.A. § 4.71a, DC 5003 (2011).  

DC 5250 provides for rating the hip on the basis of ankylosis.  Favorable ankylosis of the hip in flexion at an angle between 20 degrees and 40 degrees and slight adduction or abduction is to be rated as 60 percent disabling.  Intermediate ankylosis of the hip is to be rated as 70 percent disabling.  Extremely unfavorable ankylosis, with the foot not reaching the ground and crutches necessitated, is to be rated as 90 percent disabling and is entitled to special monthly compensation.  38 C.F.R. § 4.71a (2011).  

DC 5251 provides a 10 percent disability rating for limitation of extension of the thigh that is limited to 5 degrees.  10 percent is the maximum schedular rating available under DC 5251.  38 C.F.R. § 4.71a (2011).  

DC 5252 provides ratings based on limitation of flexion of the thigh.  A 10 percent disability rating is warranted for flexion of the thigh that is limited to 45 degrees.  A 20 percent rating is warranted for flexion of the thigh that is limited to 30 degrees.  A 30 percent rating is warranted for flexion of the thigh that is limited to 20 degrees.  A 40 percent rating is warranted for flexion of the thigh that is limited to 10 degrees.  38 C.F.R. § 4.71a (2011).  

DC 5254 provides that evidence of flail joint indicates the application of an 80 percent rating.  38 C.F.R. § 4.71a (2011).  

DC 5255 provides a 10 percent disability for malunion of the femur with slight knee or hip disability; malunion of the femur with moderate knee or hip disability warrants a 20 percent rating; malunion of the femur with marked knee or hip disability warrants a 30 percent rating; fracture of surgical neck of femur with false joint; or fracture of shaft or anatomical neck of femur with nonunion, without loose motion, weight bearing preserved with aid of brace (60 percent); and fracture of shaft or anatomical neck of femur, with nonunion, with loose motion (spiral or oblique fracture) (80 percent).  38 C.F.R. § 4.71a (2011).  

DC 5054 provides a 100 percent rating for hip replacement (prosthesis) with prosthetic replacement of the head of the femur or of the acetabulum for one year following implantation of prosthesis.  A 90 percent rating may be assigned following implantation of prosthesis, with painful motion or weakness such as to require the use of crutches.  A 70 percent rating is assignable for markedly severe residual weakness, pain or limitation of motion following implantation of prosthesis.  A 50 percent rating may be assigned following implantation of prosthesis, with moderately severe residuals of weakness, pain, or limitation of motion.  The minimum rating assignable following implantation of prosthesis is 30 percent.  38 C.F.R. § 4.71a (2011).  

In cases of functional impairment, evaluations are to be based upon lack of usefulness.  Adequate consideration of functional impairment, including impairment from painful motion, weakness, fatigability, and incoordination, is required.  See 38 C.F.R. §§ 4.40, 4.45, 4.49 (2011), DeLuca v. Brown, 8 Vet. App. 202 (1995).  See also Johnson v. Brown, 9 Vet. App. 7, 11 (1996).  


In Excess of 10 Percent for the Period from September 21, 2004, 
through July 30, 2006.

Review of the record reflects that the Veteran underwent radiation and chemotherapy treatment for a lymphoma of the left testicle.  This condition was first noted in late 1999.  Subsequently dated treatment records reflect that he complained of right hip pain.  In September 2004, he had flexion of the hip to 130 degrees and internal and external rotation to 40 degrees.  There was no pain with range of motion (ROM).   In December 2005, he was given an injection in the hip for avascular necrosis.  He was scheduled for a total right hip arthroplasty which was conducted in July 2006.  As already noted, a TTR was established pursuant to DC 5054 following the surgery which was continued for approximately 13 months.  

At the 2011 hearing, the appellant testified that the Veteran used a cane for ambulation and experienced significant limitation of motion of the hip as a result of his cancer treatment (radiation and chemotherapy).  

Applying the above criteria to the facts of this case, the Board finds that a rating in excess of 10 percent for the right hip disability is not warranted for the period in question.  The evidence of record does not establish that the Veteran's right hip disability was manifested by ankylosis or by flexion of the thigh that was limited to 30 degrees - the requirements for the next higher rating of 20 percent.  Nor does he meet 38 C.F.R. § 4.71a (2011), DCs 5003, 5250, 5252.  Further, the Veteran is already in receipt of the maximum 10 percent schedular rating under DC 5251.  Additionally, the Veteran does not meet the requirements for the minimum 30 percent rating provided under DC 5054 because the Veteran did not have the hip replacement surgery until July 2006 (i.e., subsequent to the period at issue).  38 C.F.R. § 4.71a (2011).  


The Board also finds that a disability rating higher than 10 percent is not warranted on the basis of functional loss due to the other factors discussed in DeLuca - namely, weakened movement, excess fatigability, or incoordination.  See 38 C.F.R. §§ 4.40, 4.45, 4.459, DeLuca, supra.  The Veteran did not have sufficient limitation of motion in his right hip, on either flexion or extension, and even considering his pain, to warrant the minimum compensable rating of 10 percent under DCs 5251 and 5252.  38 C.F.R. § 4.71a (2011).  More specifically, there is no additional uncompensated limitation of motion that can provide a basis for an even higher rating based on pain.  Therefore, the 10 percent rating is the means of compensating him for the additional impairment - including additional limitation of motion, from his chronic pain due to the right hip condition for this period in time.  Thus, he received the appropriate amount of compensation for the DeLuca, supra, factors. 

In Excess of 30 Percent for the Period from September 1, 2007.

As noted above, a right hip arthroplasty was performed in July 2006.  A TTR was established pursuant to DC 5054 following the surgery which was continued for approximately 13 months.  Following the TTR, a 30 percent rating was established.  

VA records dated in October 2006 reflect that the Veteran was doing well following his right hip surgery approximately 3 months after surgery.  VA records dated in 2007 primarily reflect treatment for his shoulder condition.  He did, however, undergo VA examination of the right hip in January 2008.  

At the 2008 exam, the Veteran stated that he continued to have some right hip pain.  He did not use aids for ambulation.  The examiner noted that there was no pain in the hip on ROM.  There was no evidence of edema, effusion, instability, redness, heat, or abnormal movement.  There were no functional limitations on standing, but he walked with a limp.  There were no callosities or unusual shoe war.  ROM showed right hip flexion from 0 to 110 degrees with pain beginning at 0 to 100 degrees.  He had extension to 25 degrees with pain starting at 0 to 20 degrees.  Abduction was 0 to 40 degrees with pain staring around 0 to 37 degrees.  External rotation was 0 to 55 degrees with pain starting around 0 to 50 degrees. Internal rotation was 0 to 35 degrees with pain starting at 0 to 30 degrees.  The examiner stated that ROM was additionally limited by pain after repetitive use, but ROM was no additionally limited by fatigue, weakness, lack of endurance, or incoordination.  The above additionally limited the joint function by 5 degrees.  

At the 2011 hearing, the appellant testified that the Veteran used a cane for ambulation and experienced significant limitation of motion of the hip as a result of his cancer treatment.  

Applying the above criteria to the facts of this case, the Board finds that a rating in excess of 30 percent is not warranted for the period from September 1, 2007.  The evidence of record does not establish that the Veteran's left hip disability was manifested by ankylosis, flexion of the thigh that is limited to 10 degrees, or moderately severe surgical residuals of weakness, pain, or limitation of motion - the requirements for the next higher rating.  Specifically, the Veteran's ROM was only slightly below normal at the January 2008 examination, and the examiner did not describe symptoms consistent with markedly severe weakness or note that the Veteran was required to use crutches.  DC 5054.  Further, while some pain was noted at the extremes of motion resulting in 5 additional degrees of limitation, there was no additional limitation associated with weakness, or fatigue following repetitive range of motion testing.  DeLuca, supra.  Finally, for this period, the Veteran is already in receipt of a rating that exceeds the maximum 10 percent schedular rating available under DC 5251.  38 C.F.R. § 4.71a (2011).  

The Board has further considered the applicability of additional DCs for the Veteran's right hip, but finds that none are applicable.  Specifically, DCs 5254 and 5255 require flail joint, fracture, malunion, or nonunion in the hip.  There is no suggestion of these symptoms in the evidence of record during either period on appeal.  38 C.F.R. § 4.71a (2011).  

Final Considerations as to Both Periods

The lay testimony concerning the severity of the Veteran's right hip disability is unsubstantiated and, thus, probatively outweighed by the objective medical findings to the contrary.  See Grottveit, Espiritu, Davidson, Jandreau, Barr, Rucker, Layno, Buchanan, supra.  See also 38 C.F.R. § 3.159(a)(2) (2011).  For these reasons and bases, the preponderance of the evidence is against the Veteran's claims - in turn meaning there is no reasonable doubt to resolve in the appellant's favor and her claims must be denied.  See 38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. § 4.3 (20110; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  

Since the criteria reasonably describe the Veteran's disability levels and symptomatology, the Veteran's disability picture due to the right hip is contemplated by the Schedule.  The assigned schedular evaluations are, therefore, adequate, and no referral is required.  See VAOPGCPREC 6-96.  The Board finds that the Veteran's disability picture due to the right hip is entirely encompassed within the criteria specified in the rating schedule, and the disability is not so unusual or exceptional in nature as to render inadequate the current ratings assigned.  The threshold determination for a referral for extraschedular consideration is not met and, consequently, the Board finds that the appellant is not entitled to referral for an extraschedular rating.  Thun, supra.  

Moreover, the Board has considered the doctrine of reasonable doubt, but finds that the record does not provide an approximate balance of negative and positive evidence on the merits.  38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. § 3.102 (2011); Gilbert, supra.  Therefore, the Board is unable to identify a reasonable basis for granting the appellant's claims.  


Entitlement to an Initial Rating in Excess of 10 Percent for Avascular Necrosis of the Left Humeral Head, Status Post Left Hemiarthroplasty, for the Period from May 19, 2004, through April 10, 2007, and in Excess of 20 Percent 
from July 1, 2007.

In cases such as this one, in which a claim for a higher evaluation arises out of the initial grant of service connection for the disability at issue, multiple ("staged") ratings may be assigned for different periods of time during the pendency of the claim and appellate process.  See generally, Fenderson v. West, 12 Vet. App. 119 (1999).  See also Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The Veteran was assigned a 10 percent disability rating for his left shoulder condition for the period from May 19, 2004, through April 10, 2007.  Following a TTR period that was assigned for over 2 months, a 20 percent rating was granted from July 1, 2007.  The Board points out that is has been noted on more than one occasion in the claims file that the Veteran is right-handed.  For example, see VA examination in January 2008.  Thus, it is clear that the left shoulder is the minor upper extremity.  

Normal ranges of motion of the shoulder are flexion (forward elevation) from 0 degrees to 180 degrees, abduction from 0 degrees to 180 degrees, external rotation from 0 degrees to 90 degrees, and internal rotation from 0 degrees to 90 degrees.  38 C.F.R. § 4.71, Plate I (2011).  

DC 5051 provides that shoulder replacement (prosthesis), provides for 100 percent rating (major or minor) for 1 year following prosthesis.  With chronic residuals consisting of severe, painful motion or weakness in the affected extremity a 60 percent rating is warranted (major) and a 50 percent rating is warranted (minor).  With intermediate degrees of residual weakness, pain, or limitation of motion, rated by analogy to DCs 5200 and 5203.  A minimum rating of 30 percent is warranted (major) and 20 percent is warranted (minor).  38 C.F.R. § 4.71a, DC 5051 (2011).  

Ankylosis of the scapulohumeral articulation is when the scapula and humerus move as one piece.  Unfavorable ankylosis of the scapulohumeral articulation with abduction limited to 25 degrees from the side warrants a 50 percent (major) rating and 40 percent (minor) under DC 5200.  Intermediate, between favorable and unfavorable, ankylosis is rated at 40 percent (major) and 30 percent (minor), and favorable, with abduction to 60 degrees (the ability to reach the mouth and head) is rated as 30 percent (major) and 20 percent (minor).  38 C.F.R. § 4.71a, DC 5200 (2011).  

DC 5201 provides that limitation of motion of the minor arm at the shoulder level is rated 20 percent, from midway between side and shoulder level is rated 20 percent.  Limitation of motion of the arm to 25 degrees from the side is rated as 30 percent (minor).  38 C.F.R. § 4.71a (2011).  

Loss of the humerus head is rated at 80 percent (major) and 70 percent (minor), nonunion of the humerus is rated at 60 percent (major) and 50 percent (minor), and fibrous union of the humerus is rated at 50 percent (major) and 40 percent (minor) under DC 5202.  Also, recurrent dislocation of the humerus at the scapulohumeral joint with frequent episodes and guarding of all arm movements is rated at 30 percent (major) and 20 percent (minor), while recurrent dislocation with infrequent episodes and guarding of movement only at the shoulder level is rated at 20 percent (major and minor).  38 C.F.R. § 4.71a, DC 5202 (2011).  

A malunion of the clavicle or scapula, or nonunion without loose movement, warrants a 10 percent evaluation.  A 20 percent evaluation requires nonunion with loose movement or dislocation.  These disabilities may also be rated on the basis of impairment of function of the contiguous joint.  38 C.F.R. § 4.71a, DC 5203 (2011).  


In Excess of 10 Percent for the Period from May 19, 2004, 
through April 10, 2007.

Review of the record reflects that the Veteran underwent radiation and chemotherapy treatment for a lymphoma of the left testicle.  This condition was first noted in 1999.  Subsequently dated treatment records reflect that he complained of left shoulder pain.  In August 2005, the Veteran was treated for left shoulder dislocation.  The examiner put the shoulder in a shoulder immobilizer.  The Veteran was told to return in a couple of weeks.  The diagnosis of avascular necrosis, secondary to cancer treatment, was made.  On November 29, 2005, the Veteran had "quite limited" range of motion of the left shoulder.  There was about 45 degrees of adduction and forward flexion, both passively and actively.  He was "guarding with this maneuver" and supraspinous testing could not be examined because of his limited motion and pain.  He was unable to reach around behind his back.  There was no significant sulcus noted throughout.  He had good sensation over the lateral deltoid and, neurovascularly, the left upper extremity was intact.  Range of motion in December 2005 was essentially the same.  

The Veteran's treatment visits in 2006 were primarily due to hip and ankle problems.  It was noted in January 2007 that his left shoulder pain was increasing.  His medication dosage was increased, and it was noted that he would likely have surgery in the near future.  

In April 2007, the Veteran had left shoulder surgery at a VA facility.  A left hemiarthroplasty was performed.  He was returned to his room in stable condition.  He was to return in six weeks to begin active strengthening and was started on exercises the day following surgery.  

The clinical evidence reflects that between May 19, 2004, and November 28, 2005, the Veteran was seen for occasional left shoulder pain.  On November 29, 2005, the Veteran met the criteria for a 20 percent evaluation.  At that point, range of motion of his arm was limited to midway between the side and shoulder level.  Pursuant to DC 5201, the minor extremity warrants a 20 percent rating as of that date.  Moreover, the Veteran testified as to significant limitation of motion and weakness in the left shoulder and arm, corroborating the clinical findings.  

A rating in excess of 20 percent, however, is not warranted pursuant to DC 5201 as motion was not limited to 25 degrees from the side.  As to other possible applicable DCs, a rating in excess of 20 percent is not warranted for the period between May 19, 2004, and November 25, 2005, in that 20 percent is the maximum rating pursuant to DC 5203.  Moreover, the evidence does not reflect that there is fibrous union, nonunion or flail joint of the minor upper extremity to warrant a rating in excess of 20 percent for the left (minor) upper extremity.  See DC 5202.  As such, the Veteran is entitled to a 20 percent rating as of November 29, 2005, through April 10, 2007.  On April 11, 2007, he was assigned a TTR for convalescence through June 30, 2007.  Thus, the next period for consideration is as listed below.  

In Excess of 20 Percent for the Period from July 1, 2007.

As noted above, the Veteran underwent left shoulder hemiarthroplasty in April 2007.  

The Veteran was seen in November 2007 and reported that he had been progressing well until recently.  He thought that he might have strained a left shoulder muscle.  He stopped his physical therapy for one week due to his pain.  He felt weak when he tried to shoot his rifle or bow.  

When examined by VA in January 2008, it was noted that the Veteran was right-handed.  He had not had osteomyelitis, and he had no history of hospitalization because of bone infections.  He said that he continued to have pain in the left shoulder following his surgery.  He currently had no constitutional symptoms of bone disease.  There was no evidence of edema, effusion, instability, redness, heat, or abnormal movement.  He did have locking of the shoulder.  He said that he could not lift his arm above shoulder level.  He had 4/5 strength in the upper extremity.  The left shoulder was noted to be painful on motion.  ROM showed forward flexion at 0 to 160 degrees with pain beginning at 0 to 150 degrees.  Shoulder adduction was limited at 0 to 95 degrees with pain starting at 0 to 90 degrees.  External rotation was 0 to 65 degrees with pain starting around 0 to 45 degrees.  Internal rotation was 0 to 75 degrees with pain starting at 0 to 70 degrees.  The examiner stated that ROM was additionally limited by pain after repetitive use.  However, it was not additionally limited by fatigue, weakness, lack of endurance, or incoordination.  The additional limitation was 6 degrees.  

At the November 2009 hearing, the Veteran testified that he could not lift his arm even to shoulder level.  His shoulder was weak, and he described repeated dislocations.  (Hrg. Tr. at pg. 17.)  

The appellant testified at the August 2011 hearing that after his surgery, he was unable to lift his arm above shoulder level.  There was weakness in this extremity, as he would use his right arm to help himself push up from a chair.  (Hrg. tr. at pg. 17.)  

For the period in question (from July 1, 2007), it is clear that the Veteran did not have ankylosis of the left shoulder.  Thus, DC 5200 is not applicable.  Moreover, the ROM findings show that limitation of motion even with consideration of such factors as pain, fatigue, lack of endurance, and weakness does not result in intermediate limitation between favorable and unfavorable, and motion is not limited to 25 degrees from his side.  Thus, a rating in excess of 20 percent from July 1, 2007, is not warranted pursuant to DC 5201.  

The Veteran's representative has specifically argued that a rating increase is warranted pursuant to DC 5202 for impairment of the humerus.  The Board acknowledges that the Veteran underwent removal of the shoulder head (left shoulder hemiarthroplasty) in April 2007.  And while loss of head (minor) warrants a 70 percent rating pursuant to the code, this is only true when there is flail shoulder.  Such is not demonstrated here.  As reported above, ROM studies were conducted and while there was some limitation, loose or flail shoulder movements were not indicated.  Moreover, nonunion of the false flail joint is not shown, nor is fibrous union of the humerus.  Thus, DC 5202 does not result in a rating in excess of 20 percent for the left upper (minor) extremity.  

In conclusion, a rating in excess of 20 percent for the service-connected left shoulder is not warranted for the period from July 1, 2007.  Even though the Veteran complained at the 2009 hearing that he was unable to lift his left arm above the shoulder level, ROM testing in 2008 did not reflect limitation that would warrant a rating in excess of 20 percent.  And, as indicated above, the Veteran's 20 percent rating is also appropriate pursuant to other applicable DCs, to include DC 5051, which provides for a minimum rating of 20 percent after shoulder replacement.  

Final Considerations as to Both Periods

The lay testimony concerning the severity of the Veteran's left shoulder disability is unsubstantiated and, thus, probatively outweighed by the objective medical findings to the contrary.  See Grottveit, Espiritu, Davidson, Jandreau, Barr, Rucker, Layno, Buchanan, supra.  See also 38 C.F.R. § 3.159(a)(2) (2011).  For these reasons and bases, the preponderance of the evidence is against the appellant's claims - in turn meaning there is no reasonable doubt to resolve in the appellant's favor and her claims must be denied.  See 38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. § 4.3 (20110; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  

Since the criteria reasonably describe the Veteran's disability level and symptomatology, the Veteran's disability picture due to the left shoulder is contemplated by the Schedule.  The assigned schedular evaluations are, therefore, adequate, and no referral is required.  See VAOPGCPREC 6-96.  The Board finds that the Veteran's disability picture due to the left shoulder is entirely encompassed within the criteria specified in the rating schedule, and the disability is not so unusual or exceptional in nature as to render inadequate the current ratings assigned.  The threshold determination for a referral for extraschedular consideration is not met and, consequently, the Board finds that the appellant is not entitled to referral for an extraschedular rating.  Thun, supra.  

Moreover, the Board has considered the doctrine of reasonable doubt, but finds that the record does not provide an approximate balance of negative and positive evidence on the merits.  38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. § 3.102 (2011); Gilbert, supra.  Therefore, the Board is unable to identify a reasonable basis for granting the appellant's claims.  

Whether the Rating Reduction for Diffuse Large Cell Lymphoma of the Left Testicle with Orchiectomy, from 100 Percent to 0 Percent, effective 
April 1, 2011, was Proper.

Service connection for diffuse large cell lymphoma of the left testicle with orchiectomy was granted upon rating decision in July 2006 and a 100 percent rating was assigned pursuant to 38 C.F.R. § 4.115b, DCs 7715-7528, effective from January 24, 2000.  A reduction to a noncompensable level was assigned in the same rating action, effective April 1, 2001.  A veteran's disability rating, however, shall not be reduced unless an improvement in the disability is shown to have occurred.  

Prior to reducing a veteran's disability rating, VA is required to comply with several general VA regulations applicable to all rating-reduction cases, regardless of the rating level or the length of time that the rating has been in effect.  Generally, when reduction in the evaluation of a service-connected disability is contemplated and the lower evaluation would result in a reduction or discontinuance of compensation payments, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  The beneficiary must be notified at his or her latest address of record of the contemplated action and furnished detailed reasons therefor.  The beneficiary must be given 60 days for the presentation of additional evidence to show that compensation payments should be continued at the present level.  38 C.F.R. § 3.105(e) (2011).  In the advance written notice, the beneficiary will be informed of his right for a pre-determination hearing, and if a timely request for such a hearing is received (i.e., within 30 days), benefit payments shall be continued at the previously established level pending a final determination.  38 C.F.R. § 3.105(i)(1) (2011).  

A reduction in an assigned disability rating, which has been in effect for less than 5 years, is permissible (upon compliance with various due process requirements) where medical examination reveals there has been improvement in the service-connected disability.  38 C.F.R. §§ 3.05(e), 3.344(c) (2011).  The Board further notes that since the Veteran's 100 percent rating for diffuse large cell lymphoma of the left testicle with orchiectomy was in effect for less than 5 years, the provisions of 38 C.F.R. § 3.344(a), (b) are not for application.  See 38 C.F.R. § 3.344(c) (2011), see also Brown v. Brown, 5 Vet. App. 413 (1993).  

Notably, DC 7528 indicates that any change in evaluation from the initial 100 percent rating is subject to the provisions of 38 C.F.R. §3.105(e) (2011).  

In this case, the July 2006 rating action assigned both the 100 percent rating effective January 24, 2000, and the reduced the rating to noncompensable, effective April 1, 2001.  Typically, changes in evaluation shall be subject to the provisions of 38 C.F.R. § 3.105(e) (2011).  However, where a DC requires assignment of a 100 percent evaluation for a finite period of time, as does DC 7528 in this case, followed by the requirement that the disorder thereafter be rated based on residuals, 

the assignment of a lower disability rating based on those residuals does not constitute a reduction.  See Rossiello v. Principi, 3 Vet. App. 430 (1992); see also VAOPGCPREC 71- 91 (Nov. 7, 1991) (it was noted that section 3.105(e) applied where the change in evaluation would result in a reduction in the amount of compensation currently being paid; where there was no actual reduction the claimant was not subjected to economic hardship during the course of the appeal and the application of section 3.105(e) has no practical utility); VAOPGCPREC 29-97 (Aug. 7. 1997).  

Thus, the rating reduction for diffuse large cell lymphoma of the left testicle with orchiectomy from 100 percent to 0 percent, effective April 1, 2001, was proper, for purposes of accrued benefits.  

Entitlement to SMC Based on the Housebound Benefit after September 1, 2007,
for Purposes of Accrued Benefits

VA law provides that additional compensation on the basis of being housebound is warranted where the veteran (1) has, in addition to a single, permanent service-connected disability rated 100 percent disabling, additional service-connected disability or disabilities independently evaluated as 60 percent or more disabling which are separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems, or (2) is permanently housebound by reason of service-connected disability or disabilities.  A veteran will be considered housebound where the evidence shows that, as a direct result of his service-connected disability or disabilities, he is substantially confined to his dwelling and the immediate premises or, if institutionalized, to the ward or clinical areas, and it is reasonably certain that the disability or disabilities and resultant confinement will continue throughout his lifetime.  38 U.S.C.A. § 1114(s) (West 2002 & Supp. 2011); 38 C.F.R. § 3.351(i) (2011).  


In an April 2008, rating decision, in effect, the RO discontinued entitlement to SMC at the housebound rate on the basis of the discontinuation of the TTR (100 percent rating) for his right hip disorder.  The 100 percent rating was decreased to 30 percent on September 1, 2007.  

As a result of the above noted decrease, on and after September 1, 2007, there was no longer a service-connected disability rated as 100 percent.  The other evaluations were as follows: dysthymic disorder, rated as 30% disabling; a left hip disorder, rated as 20 percent disabling; and diffuse large cell lymphoma of the left testicle, rated as 20 percent disabling.  The law as stated above is clear in this regard, and SMC is therefore not warranted from September 1, 2007, for purposes of accrued benefits.  See 38 U.S.C.A. § 1114(s) West 2002 & Supp. 2011); 38 C.F.R. § 3.350(i) (2011).  


ORDER

New and material evidence has been submitted to reopen the claim for service connection for a skin disorder, to include PCT, as due to Agent Orange exposure, for purposes of accrued benefits.  To this extent, the appeal is granted.  

Entitlement to an initial disability rating in excess of 30 percent for dysthymic disorder is denied, for purposes of accrued benefits.  

Entitlement to an initial disability rating in excess of 10 percent for avascular necrosis of the right hip, status post right total hip arthroplasty, for the period from September 21, 2004, through July 30, 2006, and in excess of 30 percent from September 1, 2007, is denied, for purposes of accrued benefits.  

Entitlement to an initial disability rating in excess of 10 percent for avascular necrosis of the left humeral head, status post left hemiarthroplasty, for the period from May 19, 2004, through November 28, 2005, is denied, for purposes of accrued benefits.  

Entitlement to an initial disability rating of 20 percent is warranted for avascular necrosis of the left humeral head, status post left hemiarthroplasty, for the period from November 29, 2005, through April 10, 2007, subject to controlling regulations governing the payment of monetary benefits.  

Entitlement to an initial disability rating in excess of 20 percent from July 1, 2007, is denied, for purposes of accrued benefits.  

The rating reduction for diffuse large cell lymphoma of the left testicle with orchiectomy from 100 percent to 0 percent, effective April 1, 2001, was proper, for purposes of accrued benefits.  

Entitlement to SMC based on being housebound from September 1, 2007, is denied, for purposes of accrued benefits.  


REMAND

Under the particular circumstances of this case, a remand is necessary to comply with the VA's duty to assist.  See 38 U.S.C.A. § 5103A(b), (c) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c)(1)-(3) (2011).  


Service connection for a skin disorder, to include PCT. To include as due to Agent Orange exposure, for purposes of accrued benefits.

As noted, there might be additional pertinent records regarding the Veteran's claim for a skin disorder.  Specifically, he reports that he was treated for skin problems in the years shortly after service at the VA facility in Wichita, Kansas.  An attempt to obtain these records is not included in the claims file.  If and only if any pertinent records are obtained, in order to afford the Veteran every consideration with his appeal, the Board finds that obtaining another VA medical opinion would be helpful in resolving the claim.  See Green v. Derwinski, 1 Vet. App. 121, 124   (1991) (holding that a thorough examination is one that "takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one").  

Service connection for loss of teeth, for purposes of accrued benefits.

The appellant claims that service connection is warranted for the loss of the Veteran's teeth.  The Veteran testified in November 2009 that his chemotherapy and radiation for his testicular cancer caused him to have sores in his mouth and affected his eating and swallowing.  He lost a lot of weight.  (See hrg. tr. at pg. 22.)  In her testimony at the 2011 hearing, the appellant noted that the Veteran had to have all of his teeth removed in April 2003 as a result of the radiation and chemotherapy.  (Tr. at 6.)  

Review of the STRs reflects that the Veteran was seen in 1968 for an abscess below the left lower wisdom tooth.  He was treated with penicillin and warm saline soaks.  He was shown to respond to treatment.  No chronic tooth condition was noted during service.  

Post service VA records are essentially negative for dental treatment for many years.  However, it is noted that VA records show that the Veteran had periodontal disease in April 2003 and that he was to have his teeth removed.  The Veteran related that he had undergone radiation in 2000 but did not believe that his jaw received radiation.  The examiner confirmed that the Veteran's jaw did not undergo radiation by calling the oncology department at the private hospital.  

When examined by VA in January 2008, the Veteran contended that his teeth started to break down after his radiation/chemotherapy treatment in 2000.  They were eventually taken out.  The examiner stated that the Veteran had no loss of substance, scarring, deformity, paresthesia, limitation of motion, abnormalities, of speech, dysfunction or significant dental findings.  His dentures were in place, and 
he had a moist mouth.  The Veteran stated that he lost some hair during chemotherapy treatment and prior to his radiation treatment.  He currently had a full head of hair and a beard.  The examiner opined that the radiation scatter to the maxilla and mandible, if any, was not great enough to destroy hair follicles.  It was unlikely that the radiation to the cranium had adverse effects to the maxilla and mandible.  

Subsequently dated pertinent records include a November 2009 private examiner's opinion (T.A., M.D.) that the Veteran's loss of teeth resulted from periodontal disease.  He said that it was "very common" for severe chemotherapy needed to kill lymphoma to result in mucositis and periodontal disease.  Thus, the Veteran's loss of teeth resulted from his chemo.  

The Board notes that the record contains conflicting opinions as to the nature and etiology of the Veteran's post service loss of teeth.  


VA's duty to assist the appellant includes obtaining a medical opinion when such an opinion is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c)(4) (2011).  When medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991) and Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  

Entitlement to a TDIU

As noted above, as the issue of entitlement to a TDIU is inextricably intertwined with the other issues on appeal, the TDIU issue will be held in abeyance pending the completion of the REMAND.  

Accordingly, this claim is REMANDED for further development:  

1.  The AMC/RO should obtain any VA treatment records (not already of record) relevant to the appeal from the Wichita, Kansas. VA facility, specifically including treatment records from the early 1970s.  If additional records are not available, or the search for any such records otherwise yields negative results, that fact should be clearly documented in the claims file.  

2.  Then, if and only if any pertinent records are obtained, and after obtaining the above evidence (to the extent possible), the Veteran should be scheduled for a VA examination to ascertain the nature and etiology of his skin disability.  It is imperative that the claims folders be reviewed in conjunction with the examination.  Any medically indicated special tests should be accomplished, and all special tests and clinical findings should be clearly reported.  

Based on examination of the Veteran and review of his claims file, the examiner should provide opinions responding to the following:  

(a) Identify (by medical diagnosis) the Veteran's current skin disabilities (other than post operative sebaceous cyst of the neck), if any, and 

(b) For each skin disability entity diagnosed provide an opinion whether such is at least as likely as not (a 50% or better probability) related to the Veteran's service, to include the skin complaints and/or exposure to Agent Orange therein.  

The examiner must explain the rationale for all opinions.  

3.  The RO should arrange for the claims file to be reviewed by the appropriate examiner to address the etiology of the loss of the Veteran's teeth.  The examiner is specifically requested to provide an opinion as to whether it is at least as likely as not (50 percent or greater likelihood) that the Veteran's 2003 loss of his teeth was caused or aggravated by the Veteran's radiation and chemotherapy treatment in 2000.  It is requested that the examiner discuss the prior medical evidence and reconcile any contradictory evidence.  

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to his/her conclusions.  

4.  After undertaking any other development deemed essential in addition to that specified above, the RO should readjudicate the appellant's claim for service connection for a skin disorder, to include PCT, to include as due to Agent Orange exposure, for purposes of accrued benefits, and entitlement to service connection for loss of teeth as secondary to radiation and chemotherapy treatment resulting from service-connected testicular lymphoma, for purposes of accrued benefits.  If the benefit sought on appeal remains denied, the appellant should be provided a Supplemental Statement of the Case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and discussion of all pertinent regulations regarding the claim.  An appropriate period of time should be allowed for response.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  


___________________________                _______________________________
           T.  MAINELLI                                          MARK W. GREENSTREET
    Acting Veterans Law Judge                                   Veterans Law Judge 
    Board of Veterans' Appeals                                 Board of Veterans' Appeals  


______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


